DETAILED ACTION
This Office Action is in response to Application filed January 15, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, claims 1-4 and 6, in the reply filed on March 16, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “a triangular defect” recited on line 4 refers to, and whether “a triangular defect” should look like a triangle, because (a) Applicants refer to the defect shown in Fig. 3 of current application as “a triangular defect”, (b) what looks like “a triangular defect” is actually a defect that is bordered by the step 31 rather than a defect that is bordered by the base 33, (c) however, Applicants refer to the base 33 as “a base of the triangular defect 30” in paragraph [0036] of current application, (d) in the Fig. 3 of current application, the area bordered by the step 31 and the base 33 has a complex shape, and the combined shape of the triangle on the left hand side and the complex shape on the right hand side in Fig. 3 of current application does not look like a triangle, but rather the defect shown in Fig. 3 of current application has a complex heptagonal shape, (e) therefore, it is clear that Applicants’ “triangular defect” is not exactly “a triangular defect”, but a defect that may or may not look like a triangle, which depends on an interpretation of a viewer, (f) in this case, any arbitrary defect such as a pentagonal or hexagonal defect can also be referred to as “a triangular defect” since a pentagonal or hexagonal defect has a triangular shape on a portion of the pentagonal or hexagonal defect, (f) furthermore, even a defect that has two opposing sides that are not parallel to each other such as a trapezoidal defect may also be referred to as “a triangular defect” since it would look like a triangle to a certain degree, and (g) therefore, it is not clear what “a triangular defect” refers to, and what kind of a shape the claimed “triangular shape” can have.
(2) Further regarding claim 1, it is not clear whether “a triangular defect” recited on line 4 can be any defect that has a triangular shape or looks more or less like a triangle, because (a) on a SiC layer, there are a plurality of triangular shapes such as a triangular defect shown in Fig. 4(c) of Dong et al. (“Growth of 4H-SiC epilayers with low surface roughness and morphological defects density on 4o off-axis substrates,” Applied Surface Science 270 (2013) pp. 301-306), and a carrot defect shown in Fig. 4(d) of Dong et al., and (b) in other words, there can be numerous defects that may have a triangular shape, but Applicants did not originally disclose on how to form any and all kinds of triangular defects that have the claimed feature; for example, if a carrot defect has a step inside, is the carrot defect the claimed triangular defect?
Claims 2-4 and 6 depend on claim 1, and therefore, claims 2-4 and 6 are also indefinite.
(3) Regarding claim 2, it is not clear what the limitation “an apex and a base of the triangular defect are aligned in a step flow direction” refers to, because (a) an apex, which is a point, and a base, which is a line, cannot be aligned with each other in any direction other than the extending direction of the base, (b) in other words, unless the apex is on an extrapolated line of the base, the apex and the base are not exactly aligned with each other, and (c) however, Applicants do not show such a feature in Fig. 3 of current application, and therefore, it is not clear what the cited limitation implies.  Claim 4 depends on claim 2, and therefore, claim 4 is also indefinite.
(4) Regarding claims 3 and 4, it is not clear what the limitation “a portion before the step of a surface of the silicon carbide epitaxial layer along the step flow direction is lower than a portion after the step”, because (a) it is not clear what the limitation “before the step” and “after the step” imply, and (b) it is not clear whether the prepositions “before” and “after” are associated with a process step such that “a portion before the step” is formed earlier than “a portion after the step”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konstantinov et al. (“The mechanism for cubic SiC formation on off-oriented substrates,” Journal of Crystal Growth 178 (1997) pp. 495-504)
Regarding claims 1-4, Konstantinov et al. disclose a silicon carbide epitaxial wafer (Fig. 1) comprising: a silicon carbide substrate (Title and Abstract); and a silicon carbide epitaxial layer (Abstract) formed on the silicon carbide substrate, wherein the silicon carbide epitaxial layer has a triangular defect (triangular stacking fault (TSF) in Fig. 5) and a step (one of steps excluding rightmost step in TSF of Fig. 5) inside the triangular defect in a surface morphology of the triangular defect (claim 1), wherein an apex (leftmost corner of TSF in upper illustration of Fig. 5) and a base (rightmost line or step of TSF in upper illustration of Fig. 5) of the triangular defect are aligned in a step flow direction during formation of the silicon carbide epitaxial layer, which is indefinite as discussed above under 35 USC 112(b) rejections, and an edge of the step (one of steps excluding rightmost step in TSF of Fig. 5) is parallel to the base (claim 2), wherein a portion before the step of a surface of the silicon carbide epitaxial layer along the step flow direction is lower than a portion after the step, which is indefinite as discussed above under 35 USC 112(b) rejections, because each terrace has a lower portion and a higher portion, which would meet the claim limitation (claims 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Konstantinov et al. (“The mechanism for cubic SiC formation on off-oriented substrates,” Journal of Crystal Growth 178 (1997) pp. 495-504)  The teachings of Konstantinov et al. are discussed above.
Konstantinov et al. differ from the claimed invention by not showing a power converter comprising: a main conversion circuit that has a semiconductor device formed on the silicon carbide epitaxial wafer according to claim 1 and converts and outputs input power; a drive circuit that outputs to the semiconductor device a drive signal for driving the semiconductor device; and a control circuit that outputs to the drive circuit a control signal for controlling the drive circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed main conversion circuit, drive circuit and control circuit can be formed on the silicon carbide epitaxial wafer disclosed by Konstantinov et al., because (a) SiC-based or GaN-based semiconductor materials can be formed on the silicon carbide epitaxial wafer disclosed by Konstantinov et al. to improve quality of the SiC-based or GaN-based semiconductor materials, (b) SiC-based and GaN-based semiconductor materials have been commonly employed in forming a plurality of circuit elements such as the claimed main conversion circuit, drive circuit and control circuit to form a logic device, a power device, a detector device, a light emitting display, a memory device, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota et al. (US 2014/0252378)
Nishio et al. (US 11,152,470)
Kamei et al. (US 10,955,350)
Fukada et al. (US 2019/0376206)
Norimatsu et al. (US 10,865,500)
Ohno et al. (US 9,957,638)
Guo et al. (US 11,293,115)
Miyasaka et al. (US 9,679,767)
Kageshima et al. (US 9,768,047)
Saito et al. (US 10,748,764)
Kawada et al. (US 10,032,724)
Tsuchida et al., “Fast Epitaxial Growth of 4H-SiC and Analysis of Defect Transfer,” Materials Science Forum 615-617 (2009) pp. 67-72.
Zhang et al., “Mechanism of eliminating basal plane dislocations in SiC thin films by epitaxy on an etched substrate,” Applied Physics Letters 89 (2006) 081910.
Yamashita et al., “Characteristic morphologies of triangular defects on Si-face 4H-SiC epitaxial films,” Journal of Crystal Growth 433 (2016) pp. 97-104.
Liu et al., “Step flow and polytype transformation in growth of 4H-SiC crystals,” Journal of Crystal Growth 394 (2014) pp. 126-131.
Hallin et al., “The origin of 3C polytype inclusions in epitaxial layers of silicon carbide grown by chemical vapor deposition,” Diamond and Related Materials 6 (1997) pp. 1297-1300.
Guo et al., “Understanding the microstructures of triangular defects in 4H-SiC homoepitaxial,” Journal of Crystal Growth (2017) pp. 119-125.
Si et al., “Investigations of 3C-SiC inclusions in 4H-SiC epilayers on 4H-SiC single crystal substrates,” Journal of Electronic Materials 26 (1997) pp. 151-159.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 13, 2022